— In a proceeding to extend the placement with the Commissioner of Social Services of Michael M. (Anonymous), the appeal is from an order of the Family Court, Richmond County, dated January 6, 1978, which (1) extended the child’s placement for 12 months and (2) directed the commissioner to commence a proceeding to terminate the parental rights of Michael’s natural parents and free him for adoption. Appeal from order dismissed as moot, without costs or disbursements. The extension of placement mandated by the order *938under review expired in August, 1978. The proceeding to terminate the parental rights of the natural parents which the Commissioner of Social Services was directed to commence has ended in a final order, entered December 14, 1978. An appeal of that order is presently pending in the Appellate Division, First Department. Thus, this appeal has become moot and any decision would be academic. We have, however, considered the merits and were we to rule thereon, we would affirm. The petitioner has sustained its burden of showing that the extension of placement was in the best interests of the child. Suozzi, J. P., O’Connor, Martuscello and Mangano, JJ., concur.